DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1 and 3-10 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to the rejection(s) of claims 1-7, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. (Uozumi – JP 2008-097445 A) in view of Kenichi Ikeda (Ikeda – JP 2009-116394 A), Kim (Kim – US 2013/0113910 A1), and Idsinga et al. (Idsinga – US 7,184,873 B1). The rejections in this instant application are based on the English translation of Uozumi – JP 2008-097445 A and Ikeda – JP 2009-116394 A publication by computer.

As to claim 1, Uozumi discloses a vehicle alert apparatus comprising:
a drowse detector (Uozumi: FIG. 1 the driver monitor camera 212) configured to detect drowse of a driver (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: the duration of the driver's eye closing state (eye closing time) is measured as the duration of the driver's dozing state (sleeping time), but the dozing time is defined as the driver's eye closing time. Alternatively or in addition, other parameters may be used for measurement);
an inattentiveness detector (Uozumi: FIG. 1 inattentive measuring device 112) configured to detect inattentiveness of the driver (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0025],  [0030], [0034]-[0036], and FIG. 1: The inattentive trigger counting unit 112 of the alarm control ECU 110A measures the duration of the inattentive state of the driver based on the inattentive trigger input from the driver monitor ECU 210. 283 Specifically, the inattentive ;
a vehicle speed detector (Uozumi: FIG. 1 the wheel side sensor 270) configured to detect a vehicle speed (Uozumi: [0025], [0039]-[0040], [0055], and FIG. 1-4: when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command);
a notification portion (Uozumi: FIG. 1 the buzzer 240) configured to execute alert for the driver (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ; and
an alert controller (Uozumi: FIG. 1 the alarm ECU 230) configured to control execution of the alert executed by the notification portion based on a detection result of the drowse of the driver, a detection result of the inattentiveness of the driver, or the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded. ) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command),
wherein:
the alert controller is configured to control the alert in accordance with a determination level for the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded. ) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command);
the determination level is sectioned by a threshold value of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded. ) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like); and
in a case where the vehicle speed is equal to or lower than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added). 

Uozumi does not explicitly disclose in a case where the vehicle speed is equal to or lower than the threshold value, cause the notification portion not to execute the alert even when the inattentiveness of the driver is detected, wherein the threshold value is changeable by the driver.

However, it has been known in the art of vehicle safety control to implement in a case where the vehicle speed is equal to or lower than the threshold value cause the notification portion not to execute the alert even when the inattentiveness of the driver is detected, as suggested by Ikeda, which discloses in a case where the vehicle speed is equal to or lower than the threshold value (Ikeda: [0017]-[0018], [0032]-[0033], [0040], and FIG. 1-3 the vehicle speed sensor 5 and the yaw rate sensor 6) cause the notification portion not to execute the alert even when the inattentiveness  of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed ).
Therefore, in view of Uozumi and Ikeda, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance device of Uozumi to include in a case where the vehicle speed is equal to or lower than the threshold value cause the notification portion not to execute the alert even when the inattentiveness of the driver is detected, as suggested by Ikeda. The motivation for this is to reduce annoyance to a driver when an alarm should not been activated based on a vehicle speed.

The combination of Uozumi and Ikeda does not explicitly disclose the threshold value is changeable by the driver.

However, it has been known in the art of vehicle operations design to implement the threshold value is changeable by the driver, as suggested by Kim and Idsinga, which discloses the threshold value is changeable (Kim: Abstract, 0029]-[0031], [0035]-[0037], and FIG. 1-2: a reference value for each piece of information applied from each input apparatus is set in the The reference value may be set to a value preset during manufacturing of the vehicle. Alternatively, the reference value may be configured to be reset based on an average value during a predetermined period of time or an empirical value cumulatively calculated, by the control unit 50) by the driver (Idsinga: Abstract, column 4 lines 25-37, column 5 lines 11-23, and FIG. 1: In this embodiment, the remote unit 32 is wirelessly connected to the user interface receiver 34 using radio frequency, infrared or another wireless protocol. It can be carried as a key fob by the input user. This unit allows only the input user, having the remote unit 32 with her or him, to change the settings of the speed limiting device, i.e. to activate or deactivate speed limiting or to program a speed limit value. Output users, who do not have access to the remote unit 32, are unable to change the settings. The user interface receiver 34 receive instructions from the remote unit 32 and transmits programming 46, activating 48 and deactivating 50 signals to the processing unit 30).
Therefore, in view of teachings by Uozumi, Ikeda, Kim, and Idsinga, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance device of Uozumi and Ikeda to include the threshold value is changeable, as suggested by Kim, by the driver, as suggested by Idsinga. The motivation for this is to allow a user to activate a vehicle function based on a predetermined speed of a vehicle.

As to claim 3, Uozumi, Ikeda, Kim, and Idsinga disclose the limitations of claim 1 further comprising the vehicle alert apparatus according to claim 1, wherein: in a case where the vehicle speed is higher than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of the driver is detected or when the inattentiveness of the driver is detected (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded. ) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command).

As to claim 4, Uozumi, Ikeda, Kim, and Idsinga disclose the limitations of claim 1 except for the claimed limitations of the vehicle alert apparatus according to claim 1, wherein: in a case where the vehicle speed is equal to zero or close to zero, the alert controller is configured to cause the notification portion not to execute the alert even when the drowse of the driver is detected or even when the inattentiveness of the driver is detected.
However, Ikeda discloses a method for not activating an alarm in response to an inattentiveness of a driver is detected when a vehicle speed is less than a predetermined speed (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in 
Therefore, in view of Uozumi, Ikeda, Kim, and Idsinga, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance device of Uozumi, Kim, and Idsinga to “obvious to try” to include in a case where the vehicle speed is equal to zero or close to zero, the alert controller is configured to cause the notification portion not to execute the alert even when the drowse of the driver is detected or even when the inattentiveness of the driver is detected, as suggested by Ikeda. The motivation for this is to reduce annoyance to a driver when an alarm should not been activated based on a vehicle speed.

As to claim 5, Uozumi, Ikeda, Kim, and Idsinga discloses all the vehicle alert apparatus limitations as claimed that mirrors the vehicle alert apparatus limitations in claim 1; thus, claim 5 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a vehicle alert apparatus comprising: one or more processors; and a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1) to at least: 
detect drowse of a driver (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1); 
detect inattentiveness of the driver (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0025],  [0030], [0034]-[0036], and FIG. 1: The inattentive trigger counting unit 112 of the alarm control ECU 110A measures the duration of the inattentive state of the driver based on the inattentive trigger input from the driver monitor ECU 210. 283 Specifically, the inattentive trigger counting unit 112 increments the inattentive counter value (initial value zero) when the inattentive trigger is input in a certain determination cycle, and each time the inattentive trigger is input in the subsequent determination cycle, Increment the inattentive counter value. The inattentive trigger counting unit 112 basically counts up the inattentive triggers input in continuous determination cycles, but even when a certain instantaneous inattentive trigger discontinuity occurs, the inattentive counter value is counted); 
detect a vehicle speed (Uozumi: [0025], [0039]-[0040], [0055], and FIG. 1-4: when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command and Ikeda: [0017]-[0018], [0032]-[0033], [0040], and FIG. 1-3 the vehicle speed sensor 5 and the yaw rate sensor 6); 
execute alert for the driver (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added); 
control execution of the alert executed by the notification portion based on a detection result of the drowse of the driver, a detection result of the inattentiveness of the driver, or the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded. ) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like); and 
control the alert in accordance with a determination level for the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1),
wherein:
the determination level is sectioned by a threshold value of the vehicle speed (Ikeda: [0017]-[0018], [0032]-[0033], [0040], and FIG. 1-3 the vehicle speed sensor 5 and the yaw rate sensor 6); and
in a case where the vehicle speed is equal to or lower than the threshold value, the one or more processors are configured to execute the alert when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added), and are configured not to execute the alert even when the inattentiveness of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed ), wherein the threshold value is changeable (Kim: Abstract, 0029]-[0031], [0035]-by the driver (Idsinga: Abstract, column 4 lines 25-37, column 5 lines 11-23, and FIG. 1: In this embodiment, the remote unit 32 is wirelessly connected to the user interface receiver 34 using radio frequency, infrared or another wireless protocol. It can be carried as a key fob by the input user. This unit allows only the input user, having the remote unit 32 with her or him, to change the settings of the speed limiting device, i.e. to activate or deactivate speed limiting or to program a speed limit value. Output users, who do not have access to the remote unit 32, are unable to change the settings. The user interface receiver 34 receive instructions from the remote unit 32 and transmits programming 46, activating 48 and deactivating 50 signals to the processing unit 30).

As to claim 6, Uozumi, Ikeda, Kim, and Idsinga disclose the limitations of claim 1 further comprising the vehicle alert apparatus according to claim 1, wherein:
the alert includes alert for the drowse (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: first warning output device that warns the driver when the inattentive time exceeds the first predetermined time, and a warning to the driver when the measured doze time exceeds the second predetermined time) and alert for the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive nd issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command.);
the alert for the drowse or the alert for the inattentiveness is executed based on the detection result of the drowse (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added), the detection result of the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command.), and the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. … May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command); and
in the case where the vehicle speed is equal to or lower than the threshold value, the alert controller causes the notification portion to execute the alert of the drowse when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added; the doze alarm command is triggered to activate the doze alarm based on the second predetermined time Tb; thus, it is obvious/reasonable to interpreted that the doze alarm is activated when the conditions for the doze alarm is detected including a detection during vehicle speed is less than a predetermined value), and causes the notification portion not to execute the alert of the inattentiveness even when the inattentiveness of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed ). 

As to claim 7, Uozumi, Ikeda, Kim, and Idsinga disclose the limitations of claim 5 further comprising the vehicle alert apparatus according to claim 5, wherein:
the alert includes alert for the drowse (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: first warning output device that warns the driver when the inattentive time exceeds the first predetermined time, and a warning to the driver when the measured doze time exceeds the second predetermined time) and alert for the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command.);
the alert for the drowse or the alert for the inattentiveness is executed based on the detection result of the drowse (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added), the detection result of the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command.), and the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. … May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command); and
in the case where the vehicle speed is equal to or lower than the threshold value, the one or more processors execute the alert of the drowse when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added; the doze alarm command is triggered to activate the doze alarm based on the second predetermined time Tb; thus, it is obvious/reasonable to interpreted that the doze alarm is activated when the conditions for the doze alarm is detected including a detection during vehicle speed is less than a predetermined value), and do not execute the alert of the inattentiveness even when the inattentiveness of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach the combination of the limitations including an input portion through which the driver inputs information regarding troublesomeness with the alert, wherein the alert controller is further configured to change the threshold value based on the information input by the driver through the input portion, as presented in claim 8. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 8.

Claim 9 is objected to because of its dependency on the previously objected claim 8.

Claim 10 is objected to because of its dependency on the previously objected claim 9.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Follmer et al., US 2010/0207751 A1, discloses system and method for viewing and correcting data in a street mapping database.
Madigan et al., US 2018/0061232 A1, discloses electrical data processing system for determining status of traffic device and vehicle movement.
Chack et al., US 2017/0183006 A1, discloses vehicle speed control system.
Roth et al., US 2016/0196098 A1, discloses method and system for controlling a human-machine interface having at least two displays.
Bartra et al. discloses A feasibility study of drowsiness detection using driving behaviour parameters.
Dong et al. discloses Driver Inattention Monitoring System for Intelligent Vehicles A Review. 
Jain et al. discloses Neural Network Based Driver Warning System. 
Kang et al. discloses Various Approaches for Driver and Driving Behavior Monitoring A Review. 
Lindow et al. discloses AI-Based Driving Data Analysis for Behavior Recognition in Vehicle Cabin. 
Nguyen et al. discloses Eye tracking system to detect driver drowsiness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684